Motion Granted; Order filed December 15, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00849-CV
                                    ____________

    IN THE GUARDIANSHIP OF THE ESTATE OF LILI ALEXANDER
                     SHESHTAWY, A MINOR


                   On Appeal from the Probate Court No. 1
                            Harris County, Texas
           Trial Court Cause Nos. 407499, 407499-401 & 407499-402

                                       ORDER

      On November 25, 2015, appellant, who is appearing pro se, filed timely
motions in this court challenging the trial court’s November 20, 2015, rulings
sustaining contests to her affidavits of indigence. See Tex. R. App. P. 20.1(j)(1),
(2). When a motion to review the trial court’s ruling on indigence is filed, the trial
court clerk and the court reporter must prepare, certify, and file the record of the
hearing on the contest to the claim of indigence within three days after the motion
is filed. See Tex. R. App. P. 20.1(j)(3).

      The trial court clerk filed a record on November 30, 2015. The record
reflects a hearing was held on the contests to appellant’s affidavit of indigence on
November 19, 2015. No record of the hearing was filed.

      Under the unambiguous language of Texas Rule of Appellate Procedure
20.1(j), if the appellate court does not deny a motion under Rule 20.1(j) within 10
days after the motion is filed, this motion is granted by operation of law. Tex. R.
App. P. 20.1(j)(4). If the court reporter does not file the hearing record within 10
days after the filing of the motion, as in this case, this court has no ability to review
the merits of the motion, and the motion is granted by operation of law regardless
of whether the motion has merit. Tex. R. App. P. 20.1(j)(4). This rule places a
heavy burden on the trial court clerk and the court reporter to act expeditiously in
preparing, certifying, and filing the hearing record. If they fail to do so, then this
court has no ability to review the merits of the motion.

      More than 10 days have passed since the motion was filed and appellant’s
motion was granted by operation of law. Accordingly, appellant may proceed on
appeal without the advance payment of costs.

      Accordingly, the Harris County          County Clerk is directed to file the
appellate record within 30 days of the date of this order.

      The official court reporter for the Harris County Probate Court No. 1 is
directed to file the reporter’s record within 30 days of the date of this order. If no
record was taken during the underlying proceedings, the court reporter shall so
advise this court within 10 days from the date of this order.

      Appellant’s brief will be due 30 days after the complete record has been
filed. See Tex. R. App. P. 38.6(a).

                                    PER CURIAM